Citation Nr: 1130259	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity radiculopathy.  

2.  Entitlement to a compensable evaluation for a lumbar strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In January 2010, the Board remanded the listed issues for additional development.  The case has since returned to the Board.  


FINDINGS OF FACT

1.  June 2005 and April 2010 VA examinations show limitation of thoracolumbar motion; this limitation, however, is not attributed to service-connected lumbar muscle strain.  Rather, it is attributed to lumbar degenerative disc disease and osteoarthritis, which are not shown to be related to or a progression of service-connected disability.  

2.  There is no evidence of bilateral lower extremity radiculopathy during service; and the preponderance of the evidence is against finding that lower extremity radiculopathy are related to the Veteran's service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a lumbar muscle strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5237 (2010).  

2.  Bilateral lower extremity radiculopathy was not incurred or aggravated in service; and it is not secondary to a service-connected lumbar muscle strain.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In June 2005, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Relevant rating criteria were set forth in the February 2006 statement of the case.  In June 2010, VA provided notice how disability ratings and effective dates are determined.  The issues were readjudicated in the June 2011 supplemental statement of the case.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains service treatment records and VA medical records.  The Veteran was provided VA examinations in June 2005 and April 2010.  The Board acknowledges the complaints regarding the April 2010 examination as set forth in the July 2011 informal hearing presentation, as well as the request for a direct grant of service connection, or a remand for clarification of contradictory statements.  The arguments presented will be discussed in further detail in the analysis portion below.  On review, the Board finds the examinations adequate and further examination or opinion is not needed.  

In sum, the Board finds no error or issue that precludes it from addressing the merits of this appeal.  38 C.F.R. § 3.159.

Analysis

In October 1973, the RO granted entitlement to service connection for a lumbar muscle strain and assigned a noncompensable evaluation from January 23, 1973.  

In April 2005, the Veteran submitted a claim for increase.  He reported that for many years, he had been suffering with back pain and numbness in his legs and feet.  In August 2005, the RO continued the noncompensable evaluation for a lumbar muscle strain; and denied entitlement to service connection for bilateral leg radiculopathy.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Service treatment records dated in December 1972 indicate that the Veteran slipped and fell at the beach about 6 weeks prior and was in the hospital for a week.  The Veteran was referred to the doctor for further evaluation.  The physician noted complaints of low back numbness secondary to a back injury incurred on liberty.  The Veteran had no difficulty ambulating.  On examination, there was a small area of hypesthesia in the low back.  There was no extension down the back.  The Veteran was returned to duty.  On examination for separation in January 1973, the Veteran's spine was reported as normal on clinical evaluation.  

The Veteran underwent a VA examination in March 1973.  The examiner noted that the Veteran fell in a swimming pool in August 1972 and was taken to the hospital.  He was examined and x-rayed.  He was in the hospital one week for a muscle strain.  He went to the doctor once and was advised it was a strain.  He complained of low back ache and numb feeling on lifting or bending.  On physical examination, the Veteran had full range of lumbar motion in all directions.  There was no tenderness or muscle spasm.  There was some lumbar straightening.  X-rays showed satisfactory alignment with no significant osseous or joint abnormality seen.  The sacroiliac joints were normal.  The diagnosis was lumbar muscle strain.  

VA primary care records dated in March 2005 document the Veteran's history of a back injury during service.  He was concerned because over the past one to three months there had been increasing lower back discomfort with some numbness in both feet, some numbness and tingling radiating down the right leg, and some weakness bilaterally.  He denied recent injury, but stated that two to three years ago he fell off a "quad."  He was evaluated by a private physician and told there were no problems.  On physical examination, the Veteran was mildly tender in the lumbar and paraspinal regions.  The assessment was lower back pain with paresthesias and bilateral lower extremity weakness.  

The Veteran underwent a VA examination on June 15, 2005.  He reported that while in the service, he fell down three steps and has been having trouble with his back ever since.  He reported radicular pain down both legs.  On physical examination, the Veteran's gait was steady and not antalgic in appearance.  No paravertebral muscle spasm was noted.  He was able to forward flex to 90 degrees with slight difficulty returning to the upright position.  Extension was decreased to 20 degrees with slight pulling in the back.  Lateral flexion on the left was to 30 degrees with slight pulling in the back.  Right lateral flexion was to 40 degrees with slight pulling.  Rotation was to 30 degrees bilaterally with mild pain.  Straight leg was to 45 degrees bilaterally without back pain.  Dorsiflexion bilaterally caused anterior thigh pain, but no back or radicular pain.  Muscle strength was 5/5.  Repetitive motion caused mild pain, but not weakness, fatigue, a lack of endurance, or a lack of coordination.  Repetitive motion did not cause a decreased range of motion.  It was noted that magnetic resonance imaging (MRI) in March 2005 showed facet osteoarthritis with L4 to S1 disc degenerative disease.  There was also diffuse disc bulge touching the inferior aspect of exiting roots.  Central canal and neural foramina were normal.  There was mild central canal narrowing at L4-5.  The diagnosis was lumbar osteoarthritis and degenerative disc disease.  

The Veteran was seen in VA neurosurgery on June 20, 2005.  The physician discussed with the Veteran that it was his belief that they needed to establish whether or not his problems were coming from the back exclusively or from the back in conjunction with a peripheral nerve problem.  Electromyography (EMG) and nerve conduction studies were recommended.  

VA primary care note dated on June 27, 2005 indicates the Veteran presented for a focused visit regarding low back pain and lower extremity paresthesias.  It was noted that there was some question as to whether or not this was related to a fall he sustained in the military in the 1970's.  The assessments were lower back pain with bilateral lower extremity paresthesias; spinal stenosis on MRI; and a history of a fall while in the military in the 1970's.  

A July 2005 record discussed EMG and nerve conduction studies.  Significant abnormal conduction study findings were noted with some degree of asymmetry.  These were most compatible with mixed motor/sensory polyneuropathy.  Needle EMG examination of the lower extremities demonstrated significant presence of fasciculation potentials primarily in L5-S1 innervated muscles below the knee bilaterally, but without other EMG parameter abnormalities.  The rest of the muscle exam in the lower extremities and the paraspinals was within normal limits.  It was noted that these isolated fasciculations were nonspecific and could be seen in normal subjects or associated with a number of neuropathic disorders, motor neuron disorders, and rarely with radiculopathy.  Markedly prolonged tibial H waves were also shown bilaterally.  These were reported as sensitive but nonspecific for S1 radiculopathy without supporting EMG findings.  

The Veteran most recently underwent a VA examination in April 2010.  The examiner reviewed the claims file, service records, and radiographs.  The Veteran reported an aching type of pain.  He really did not have pain that radiated into his buttocks, thigh, and then to below the knee.  He has some numbness in his foot.  The examiner opined that this was not pain emanating from the back and traveling to the foot.  Rather, it was isolated foot numbness.  The appellant also reported some weakness in both legs.  He graded his back as moderately to severely painful.  There were no incapacitating episodes of back pain.  The Veteran was retired and he played 18 holes of golf a week.  He enjoys riding a "quad" and a motorcycle.  He completed all activities of daily living without assistance.  He did not wear a brace or use a cane.  He could and stand for about 15 to 20 minutes before he had to stop.  

On physical examination thoracolumbar forward flexion was to 80 degrees.  Extension was to 20 degrees, lateral flexion was to 25 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  With multiple attempts at motion, he did not have fatigue, pain, weakness, lack of endurance, or incoordination.  Gait was normal.  Lumbar lordosis was maintained.  He had a little bit of spasm in the paraspinal musculature on the right side, but no spasm on the left.  There was no guarding on either side.  There was no ankylosis and no intervertebral disc syndrome.  On neurological examination, there was decreased sensation in both the plantar and the dorsal aspects of the feet.  X-rays showed osteoarthritis that was worse at L4-5 and L5-S1.  The diagnoses were degenerative disc disease, L4-L5 and L5-S1; and lumbar osteoarthritis worse at L5-S1.  

In addressing whether the diagnoses were a progression of, or related to, the service-connected lumbar strain, the examiner noted that the kind of injury the Veteran had was exceedingly common.  He opined that if the appellant had a herniated disc at that time, he would have had radiculopathy, but the Veteran never really described this and there was no record of this.  The examiner further stated:  

What is happening with his back is degenerative in nature. It is the natural history of this person's spine.  To connect this problem in 2010 to the fall in 1972 is quite a stretch.  The fall was not that bad.  He slipped while at a swimming pool and generally functioned very well for thirty-eight years before having another problem with his back and the problem that he is having is really degenerative in nature, meaning it has been going on for a long, long time and it is generally the inexorable, unavoidable natural history of this gentleman's lumbar spine.  Therefore, I think it is less likely than not that his lumbar spine osteoarthritis and degenerative disk disease is related to his service in the military.  In other words, I think it is less likely than not that this is a progression of or is related to his service-connected lumbar strain.  

The examiner also addressed whether the Veteran has radiculopathy and stated the following:

The etiology of his peripheral neuropathy is not known.  I can say, though, that it is probably not coming from his back.  The EMG from 2005 does not show radiculopathy.  It shows a mixed, demyelinating inaxon (sic) polyneuropathy and the neurologist could not make a diagnosis.  Radiculopathy is an easy diagnosis to make after an EMG and, in fact, after this EMG, they were not able to identify radiculopathy, so you can rule out radiculopathy, but it does not give you a diagnosis of what his etiology of this peripheral neuropathy is.  Furthermore, the neurosurgeons in 2005 and 2006 felt that the lumbar spine was only minimally contributing to this neuropathy.  The pain that he is describing to me is mainly in his feet, the numbness and pain.  He does not have pain coming out of his buttocks into his foot, which would be a true radiculopathy so, therefore, in my opinion, [the Veteran] does not have radiculopathy.  The polyneuropathy that he does have is of unknown etiology and it is not connected to the service-connected lumbar spine disability.

Increased evaluation

The Veteran contends that the currently assigned noncompensable evaluation does not adequately reflect the severity of his disability.  In the November 2009 and July 2011 informal hearing presentations, the representative argued that a 10 percent evaluation is warranted based on the objective findings of record.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Evaluating a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The Veteran's lumbar muscle strain in currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Higher disability evaluations are available for greater levels of disability.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See General Rating Formula for Diseases and Injuries of the Spine, Note (2).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Significantly, the criteria in the general rating formula are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

On VA examination in June 2005, forward flexion was to 90 degrees.  Extension, however, was decreased to 20 degrees and combined range of motion is calculated as 230 degrees.   

On VA examination in April 2010, forward flexion was limited to 80 degrees and combined range of motion is calculated as 190 degrees.  

The referenced findings would typically support the assignment of a 10 percent evaluation under the general rating formula.  The Veteran's limitation of motion, however, has not been attributed to his service-connected lumbar muscle strain.  The examiner specifically attributed the limitation of motion to lumbar degenerative disc disease and osteoarthritis.  The examiner opined that degenerative disc disease and osteoarthritis were less likely than not related to military service, and less likely than not a progression of or related to service-connected lumbar strain.  There is no competent evidence to the contrary.  In other words, degenerative disc disease and osteoarthritis are not part of the Veteran's service connected disorder.  Consequently, the Board finds no basis for assigning a compensable evaluation.  

In making this determination, the Board has considered the representative's July 2011 arguments.  First, the representative argued that the examiner's statement that the problem is degenerative and "has been going on for a long, long time" infers that degenerative disc disease and osteoarthritis is secondary to the in-service incident.  On review, the examiner first discusses the degenerative process in general.  He then specifically states that he "think[s] it is less likely than not that this is a progression of or is related to his service-connected lumbar strain."  The representative also argued that the examiner's opinion was speculative because he used the word "think".  The Board disagrees and finds that a common sense interpretation is that the use of "I think" was merely the examiner's way of saying "I opine" or "I find".  The examiner did not say he was unable to render an opinion and indeed, he stated it was "less likely than not" related.   

At no time during the appeal period has a compensable evaluation been warranted and staged ratings are not for application.  See Hart.  

Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

A limitation of thoracolumbar motion is clearly contemplated in the assigned diagnostic code.  In this case, however, the Veteran's limitation of motion has not been attributed to service-connected disability.  The Board finds no basis for an extraschedular referral.  

Service connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

On review, there is no evidence of radiculopathy during service and complaints related to lower extremity pain were not presented until many years following service discharge.  As discussed, the etiology of the Veteran's lower extremity complaints is somewhat unclear.  The April 2010 VA examiner, however, determined that the Veteran did not have radiculopathy.  Rather, the examiner diagnosed a polyneuropathy of unknown etiology that is not related to service-connected lumbar spine disability.  The examiner reviewed relevant evidence and provided sufficient rationale for his opinion, to include extensive discussion of the medical evidence.  This opinion is considered highly probative and there is no competent evidence to the contrary.  

In reaching this decision the Board considered the appellant's personal belief that all of his back problems are related to his military service.  While the appellant is competent to report a complaints of back pain, as a lay person he does not have the medical training and knowledge to offer an opinion concerning lumbar degenerative disc and joint disease, and lumbar radiculopathy.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to a compensable evaluation for a lumbar muscle strain is denied.  

Entitlement to service connection for bilateral lower extremity radiculopathy is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


